Exhibit 10.29

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT AGREEMENT (the “Amendment”) modifies certain terms and conditions
of Executive’s employment agreement with UnitedHealth Care Services, Inc. or an
affiliated entity (the “Employment Agreement”) for purposes of establishing
documentary compliance with Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”), and to permit ongoing
operational compliance with Section 409A. Accordingly, in exchange for the
mutual promises set forth below, notwithstanding anything else to the contrary
in the Employment Agreement, Executive’s Employment Agreement is amended,
effective December 31, 2008, as follows:

 

  1. Subject to paragraph 4 below, to the extent that Executive’s Employment
Agreement does not already provide a schedule of payment(s) for severance
compensation subject to Section 409A that is in compliance with Section 409A,
then such severance compensation will be paid, minus applicable deductions,
including deductions for tax withholding, in equal bi-weekly payments (other
than as provided in paragraphs 3 and 4 below with respect to the first payment)
on the regular payroll cycle commencing on the Starting Date (as defined below)
and continuing until the end of the severance period specified in the Employment
Agreement (and for these purposes, any company option to make payment in a
lump-sum shall not apply). If Executive becomes entitled to severance
compensation, such payments shall be considered and are hereby designated as, a
series of separate payments for purposes of Section 409A. Further, all severance
compensation payable under the Employment Agreement shall be paid by, and no
further severance compensation shall be paid or payable after December 31 of the
second calendar year following the year in which Executive’s Termination (as
defined below) occurs. Any reimbursements provided for in Executive’s Employment
Agreement will be paid in accordance with the expense reimbursement policies of
United HealthCare Services, Inc. and its affiliates (“UnitedHealth Group”).

 

  2. For purposes of payment of the severance compensation, Executive will be
considered to have experienced a termination of employment as of the date that
the facts and circumstances indicate that it is reasonably anticipated that
Executive will provide no further services after such date or that the level of
bona fide services that Executive is expected to perform permanently decreases
to no more than 20% of the average level of bona fide services that Executive
performed over the immediately preceding 36-month period. Whether Executive has
had a termination of employment will be determined in a manner consistent with
the definition of “separation from service” under Section 409A. A termination of
employment will mean a “separation from service” and will be referred to as a
“Termination”.

 

  3.

With respect to a severance compensation payment subject to Section 409A that is
not already in compliance with Section 409A, commencement of severance payments
shall begin on the first payroll date that occurs in the first month that begins
at least 60 days after the date of Executive’s Termination (the “Starting
Date”), provided that Executive has satisfied the requirement to sign a release
of claims. The first payment on the Starting Date shall include those payments
that would have been previously paid if the payments of the severance
compensation had begun on the first payroll date following the date of
Executive’s Termination. UnitedHealth Group shall provide to Executive a form of
separation agreement and release of claims no later than three (3) days



--------------------------------------------------------------------------------

 

following Executive’s date of Termination. Executive must execute and deliver
the separation agreement and release of claims within fifty (50) days after
Executive’s date of Termination. If Executive does not timely execute and
deliver to UnitedHealth Group such separation agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, UnitedHealth Group will have no obligation to pay
severance compensation to Executive.

 

  4. If Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by UnitedHealth Group) at the time
of Executive’s Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes a deferral of
compensation (within the meaning of Section 409A), such amount shall not be paid
to Executive until the later of (i) six months after the date of Executive’s
Termination, and (ii) the payment date or commencement date specified in this
Agreement for such payment(s). On the first regular payroll date following the
expiration of such six-month period (or if Executive dies during the 6-month
period, the first payroll date following the death), any payments that were
delayed pursuant to the preceding sentence shall be paid to Executive in a
single lump sum and thereafter all payments shall be made as if there had been
no such delay.

 

  5. To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A. This Agreement
shall be construed in a manner to give effect to such intention. In no event
whatsoever shall UnitedHealth Group be liable for any tax, interest or penalties
that may be imposed on Executive under Section 409A. Neither UnitedHealth Group
nor any of its affiliates have any obligation to indemnify or otherwise hold
Executive harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto.

Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.

 

UNITED HEALTHCARE SERVICES, INC.     EXECUTIVE By  

/s/ Lori Sweere

   

/s/ Eric S. Rangen

  Lori Sweere     Eric S. Rangen   Executive Vice President, Human Capital      
  UnitedHealth Group      

Date: December 8, 2008